     Case 7:18-cr-00855 Document 500 Filed on 11/21/19 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA

v.                                           Case Number: 7:18−cr−00855

Jorge Zamora−Quezada
Meisy Angelica Zamora
Estella Santos Natera
Felix Ramos




                               NOTICE OF RESETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.




Before the Honorable
Ricardo H Hinojosa
PLACE:
United States District Court
1701 W. Bus. Hwy. 83
McAllen, TX
DATE: 12/4/2019
TIME: 09:30 AM

TYPE OF PROCEEDING: Jury Selection


Date: November 21, 2019
                                                        David J. Bradley, Clerk
